 



Exhibit 10.88

EMPLOYMENT CONTRACT

          AGREEMENT made as of December 4, 2003 between BEVERLY ENTERPRISES,
INC., a Delaware corporation (the “Company”), and CINDY SUSIENKA (the
“Executive”).

          WHEREAS, Executive is employed by the Company or by one of its
wholly-owned consolidated subsidiaries; and

          WHEREAS, the Company desires to assure itself of the management
services of the Executive by directly engaging the Executive as the Executive
Vice President of the Company; and

          WHEREAS, the Company wishes to encourage the Executive to remain with
and devote full time and attention to the business affairs of the Company and
wishes to provide income protection to the Executive for a period of time in the
event of an involuntary Termination of Employment not for Cause or a voluntary
Termination of Employment for Good Reason within the Term of this Agreement;

          NOW, THEREFORE, in consideration of the mutual agreements and
understandings set forth herein and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

          1. Definitions.

          (a) “Base Salary” shall mean the Executive’s regular annual rate of
base pay, as set forth in Paragraph 4(a), as of the date in question.

          (b) The “Benefit Multiplier” shall be equal to 2.0 except that if
Executive’s Termination of Employment is pursuant to Paragraphs 6(b) or 6(c) it
shall be equal to 3.0.

          (c) The Benefit Period” shall be the period of years equal to the
Benefit Multiplier which follows the Executive’s Termination of Employment.

          (d) “Cause” shall mean the Executive’s (i) conviction of a crime
involving moral turpitude or theft or embezzlement of property from the Company
or (ii) willful misconduct or willful failure substantially to perform the
duties of his position, but only if such has continued after receipt of notice
from the Company’s Board of Directors and such reasonable cure period as is set
forth in such notice.

          (e) A “Change in Control” shall be deemed to have taken place if:
(i) any person, corporation, or other entity or group, including any “group” as
defined in Section l3(d)(3) of the Securities Exchange Act of 1934, other than
any employee benefit plan then maintained by the Company, becomes the beneficial
owner of shares of the Company having 30 percent or more of the total number of
votes that may be cast for the election of Directors of the Company; (ii) as the
result of, or in connection with, any contested election for the Board of
Directors of the Company, or any tender or exchange offer, merger or other
business combination or sale of assets, or any combination of the foregoing (a
“Transaction”), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company or its assets, or (iii) at any time
(a) the Company shall consolidate with, or merge with, any other Person and the
Company shall not be the continuing or surviving corporation, (b) any Person
shall consolidate with, or merge with the

1



--------------------------------------------------------------------------------



 



Company, and the Company shall be the continuing or surviving corporation and in
connection therewith, all or part of the outstanding Company stock shall be
changed into or exchanged for stock or other securities of any other Person or
cash or any other property, (c) the Company shall be a party to a statutory
share exchange with any other Person after which the Company is a subsidiary of
any other Person, or (d) the Company shall sell or otherwise transfer 50% or
more of the assets or earning power of the Company and its subsidiaries (taken
as a whole) to any Person or Persons; provided, however, that notwithstanding
anything to the contrary herein, a Change in Control shall not include either
any transfer to a consolidated subsidiary, reorganization, spin-off, split-up,
distribution, or other similar or related transaction(s) or any combination of
the foregoing in which the core business and assets of the Company and its
subsidiaries (taken as a whole) are transferred to another entity (“Controlled”)
with respect to which (1) the majority of the Board of Directors of the Company
(as constituted immediately prior to such transaction(s)) also serve as
directors of Controlled and immediately after such transaction(s) constitute a
majority of Controlled’s board of directors, and (2) more than 70% of the
shareholders of the Company (immediately prior to such transaction(s)) become
shareholders or other owners of Controlled and immediately after the
transaction(s) control more than 70% of the ownership and voting rights of
Controlled.

          (f) The “Change in Control Date” shall mean the date immediately prior
to the effectiveness of the Change in Control.

          (g) The “Committee” shall mean the Compensation Committee of the
Company’s Board of Directors.

          (h) The “Competitive Businesses” shall mean any of the health care
businesses in which the Company is engaged on the Effective Date.

          (i) The Executive shall have “Good Reason” to terminate employment if:
(i) the Executive is not elected, reelected, or otherwise continued in the
office of the Company or any of its subsidiaries which he held immediately prior
to the Change in Control Date, or he is removed as a member of the Board of
Directors of the Company or any of its subsidiaries if the Executive was a
director immediately prior to the Change in Control Date; (ii) the Executive’s
duties, responsibilities or authority as an employee are materially reduced or
diminished from those in effect on the Change in Control Date without the
Executive’s consent; (iii) the Executive’s duties, responsibilities, or
authority as an employee are materially reduced or diminished from those in
effect on the Effective Date without the Executive’s consent; (iv) the
Executive’s compensation or benefits are reduced without the Executive’s
consent, unless all Executive-level officers have their compensation or benefits
reduced in the same percentage amount; (v) the Company reduces the potential
earnings of the Executive under any performance-based bonus or incentive plan of
the Company in effect immediately prior to the Change in Control Date; (vi) the
Company requires that the Executive’s employment be based other than at its
location on the Effective Date without his consent; (vii) any purchaser, assign,
surviving corporation, or successor of the Company or its business or assets
(whether by acquisition, merger, liquidation, consolidation, reorganization,
sale or transfer of assets or business, or otherwise) fails or refuses to
expressly assume in writing this Agreement and all of the duties and obligations
of the Company hereunder pursuant to Section 16 hereof; or (viii) the Company
breaches any of the provisions of this Agreement.

          (j) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 and used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d).

2



--------------------------------------------------------------------------------



 



          (k) “Target Bonus” shall mean the target bonus (100% level)
established for the Executive for the year in question under the Company’s
“Annual Incentive Plan.”

          (l) “Termination of Employment” shall mean the termination of the
Executive’s employment by the Company other than such a termination in
connection with an offer of immediate reemployment by a successor or assign of
the Company or purchaser of the Company or its assets under terms and conditions
which would not permit the Executive to terminate his employment for Good
Reason.

          2. Term. The initial term of this Agreement shall be for the period
commencing on the Effective Date and ending on the third anniversary thereof.
The Term shall be automatically extended by one additional day for each day
beyond the Effective Date of this Agreement that the Executive remains employed
by the Company until such time as the Company elects to cease such extension by
giving written notice of such to the Executive. (In such event, the Agreement
shall thus terminate on the third anniversary of the effective date of such
notice).

          3. Position and Duties. During the Term, the Executive shall serve, as
an employee, as the Executive Vice President of the Company and shall have such
duties, functions, responsibilities and authority as are consistent with the
Executive’s position.

          4. Compensation and Related Matters.

          (a) Annual Base Salary. The Executive shall receive a Base Salary at a
rate of $385,000 per annum and thereafter at any such greater rate as is
determined by the Committee.

          (b) Benefits. During the Term, the Executive shall be entitled to all
of the following and any other benefits and prerequisites offered by the Company
to executives generally:

          (i) Participate in the Company’s present and future stock option,
restricted stock, phantom stock and other similar equity-based incentive plans,
pursuant to their terms.

          (ii) Participate in the Company’s Employee Stock Purchase Plan,
pursuant to its terms;

          (iii) Participate in the Company’s Executive Deferred Compensation
Plan, pursuant to its terms;

          (iv) Participate in the Company’s Executive Savings Plus Plan,
pursuant to its terms;

          (vi) Participate in the group term life insurance coverage as provided
by the Company;

          (vii) Participate in the business travel accident insurance coverage
when traveling on Company business;

          (viii) Participate in the Company’s Medical Plan, and Dental Plan,
pursuant to their terms, except that the premium cost for such shall be treated
as a benefit under the Company’s Executive Medical Reimbursement Plan, described
below, (and therefore at the present time, there shall be no payroll deduction
as a condition of coverage in the Medical Plan and Dental Plan);

3



--------------------------------------------------------------------------------



 



          (ix) Participate in the Company’s Executive Medical Reimbursement Plan
pursuant to its terms;

          (x) Participate in the Company’s group Long-Term Disability Plan, at
the maximum benefit level, pursuant to its terms, and participate in the
Company’s Supplemental Long-Term Disability Plan, according to its terms;

          (xi) 4 weeks of paid vacation;

          (xii) Participate in or receive benefits under any other employee
benefit plan or other arrangement made available by the Company to any of its
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement.

          (c) Annual Bonus. As additional compensation for services rendered,
the Executive shall be eligible to receive an annual bonus in cash pursuant to
the Company’s Annual Incentive Plan.

          (d) Expenses. The Company shall promptly reimburse the Executive for
all reasonable travel and other business expenses incurred by the Executive in
the performance of his duties to the Company hereunder.

          (e) Reporting. The Executive shall report directly to the Chairman and
Chief Executive Officer of the Company.

          5. Non-Solicitation.

          (a) Executive shall not at any time during the period of his
employment with the Company, or during the one (1) year period immediately
following his Termination of Employment with the Company (“Non-Solicitation
Period”), without the prior written consent of the Company, on behalf of himself
or any other person, solicit for employment or employ any of the current
officers or employees of the Company; provided, however, that nothing contained
herein shall prohibit Executive from hiring employees of the Company when such
employment results from general solicitations for employment.

          (b) Executive shall not at any time during the period of his
employment with the Company, or during the Non-Solicitation Period, without the
prior written consent of the Company, solicit for his own use, or for the use of
any company or person by whom he is employed, or for whom he may be acting, any
of the current customers of the Company, nor shall he divulge to any other
person any information or fact relating to the management, business (including
prospective business), finances, its customers or the terms of any of the
contracts of the Company which has heretofore or which may hereafter come to the
knowledge of Executive which is not freely available to the public.

          (c) Executive shall not, during the Non-Solicitation Period, in any
way defame the Company or disparage its business capabilities, products, plans
or management to any customer, potential customer, vendor, supplier, contractor,
subcontractor of the Company so as to affect adversely the goodwill or business
of the Company.

          (d) Executive covenants and agrees that a breach of these
subparagraphs (a), (b) or (c) would immediately and irreparably harm the Company
and that a remedy at law would be inadequate to compensate the Company for its
losses by reason of such breach and therefore that the Company shall, in
addition to any rights and remedies available under this Agreement, at

4



--------------------------------------------------------------------------------



 



law or otherwise, be entitled to any injunction to be issued by any court of
competent jurisdiction enjoining and restraining Executive from committing any
violation of these subparagraphs (a), (b) or (c), and Executive hereby consent
to the issuance of such injunction.

          (e) For purposes of this Section 5 and in consideration of this
Agreement, this non-solicitation agreement has been separately negotiated and
bargained for, and constitutes a substantial portion of the consideration for
this Agreement.

          6. Eligibility for Severance Benefits. The Executive shall be eligible
for the benefits described in Paragraph 7 (the “Severance Benefits”) if:

          (a) during the Term, the Executive has a Termination of Employment
initiated (i) by the Company without Cause, or (ii) by the Executive for Good
Reason, and, in either case, subsections (b) or (c) do not apply,

          (b) during the Term there has been a Change in Control and during the
31 day period commencing on the first day of the 13th calendar month following
the Change in Control Date (e.g. the period April 1, 1999 — May 1, 1999,
inclusive, for a Change in Control which is effective in the month of March,
1998), the Executive has a Termination of Employment initiated by the Executive
without Good Reason, or

          (c) during the Term either (i) there has been a Change in Control and
during the two year period commencing on the Change in Control Date the
Executive has a Termination of Employment which is initiated by the Company
without Cause or by the Executive for Good Reason, or (ii) the Executive has a
Termination of Employment initiated by the Company without Cause or by the
Executive for Good Reason following the commencement of any discussion with a
third person that ultimately results in a Change in Control with such third
person within 12 months of the commencement of such discussions (in which case,
the date of such discussion shall be substituted for the Change in Control Date
wherever appropriate, including in the definition of “Good Reason” and in
Paragraph 7 hereof).

          7. Severance Benefit. Upon satisfaction of the requirements set forth
in Paragraph 6, and subject to Paragraphs 8 and 11, the Executive shall be
entitled to the following Severance Benefits:

          (a) Cash Payment. The Executive shall be entitled to receive an amount
of cash equal to the Benefit Multiplier times the greater of:

          (i) the sum of the Executive’s Base Salary as in effect upon the
Termination of Employment, and the greater of

          (A) the Executive’s Target Bonus as in effect upon the Termination of
Employment or,

          (B) the Executive’s actual bonus under the Company’s “Annual Incentive
Plan” for the year prior to the year of the Executive’s Termination of
Employment; or

          (ii) the sum of the Executive’s Base Salary as in effect on the Change
in Control Date, and the greater of

          (A) the Executive’s Target Bonus as in effect upon the Change in
Control Date or,

5



--------------------------------------------------------------------------------



 



          (B) the Executive’s actual bonus under the Company’s “Annual Incentive
Plan” for the year prior to the Change in Control Date.

The payment shall be made in a single lump sum within ten days following the
Executive’s Termination of Employment.

          (b) Long-Term Incentive Award; Equity-Based Compensation. The
Executive’s interest under the Company’s long-term incentive plans shall be
fully vested. Any and all (i) options, phantom units, and other awards granted
to Executive to purchase Company stock or which is measured by the current
market value of Company stock and (ii) restricted stock of the Company, owned by
the Executive shall be fully vested.

          (c) Continuation of Benefits.

          (i) For the Benefit Period, the Executive shall be treated as if he
had continued to be an employee for all purposes under the Company’s Medical
Plan, Executive Medical Reimbursement Plan and Dental Plan. Following this
period, the Executive shall be entitled to receive continuation coverage under
Part Six of Title I of ERISA (“COBRA Benefits”) treating the end of this period
as a termination of the Executive’s employment (other than for gross
misconduct).

          (ii) The Company shall maintain in force, at its own expense, for the
remainder of the Executive’s life, the vested life insurance in effect under the
Company’s Executive Split Dollar Life Insurance Plan (as described in Paragraph
4(b)) as of the Change in Control Date or as of the date of Termination of
Employment, whichever is greater.

          (d) Relocation Benefit. If, within the Benefit Period after the
Executive’s Termination of Employment, the Executive gives the Company written
notice that he desires to relocate within the continental United States, the
Company will reimburse the Executive for any reasonable relocation expenses (in
accordance with the Company’s general relocation policy for executives as then
in effect, or, at the Executive’s election, as in effect on the Change in
Control Date) in connection with such relocation.

          (e) Executive Savings Plus Plan. For the year of the Executive’s
Termination of Employment, the Company will make the contribution to the
Executive Savings Plus Plan on behalf of the Executive that it would have made
if the Executive had not had a Termination of Employment, but in no event less
than the percentage contribution it made for the Executive in the immediately
preceding year (and increased to take account of the additional year of
service), in each case taking account of the Executive’s annualized rate of
“Compensation” (as defined in the Executive Savings Plus Plan) and the
percentage of such Compensation that the Executive is contributing to the
Executive Savings Plus Plan, as of the date of Termination of Employment, and
the Company’s matching contribution rate for such year (or, if greater, the
preceding year). The portion of the Company’s matching contribution which is
based on the preceding year’s contribution percentage shall be contributed to
the Executive Savings Plus Plan on behalf of the Executive immediately upon the
Executive’s Termination of Employment and any additional contribution required
shall be paid as soon as the amount is determined.

          (f) Executive Deferred Compensation Plan. For the year of the
Executive’s Termination of Employment, the Company will make the contribution to
its Executive Deferred

6



--------------------------------------------------------------------------------



 



Compensation Plan (the “EDC Plan”) that it would have made if the Executive had
not had a Termination of Employment determined based on the Executive’s deferral
for such year. At Executive’s election, the Company contribution shall be paid
to the Executive immediately upon his Termination of Employment.

          (g) Disability. For the Benefit Period, the Company shall provide
long-term disability insurance benefits coverage to Executive equivalent to the
coverage that the Executive would have had had he remained employed under the
Company’s Long-Term Disability Plan and Supplemental Long-Term Disability Plan
applicable to Executive on the date of Termination of Employment, or, at the
Executive’s election, the plan or plans applicable to Executive as of the Change
in Control Date. Should Executive become disabled during such period, Executive
shall be entitled to receive such benefits, and for such duration, as the
applicable plan(s) provide.

          (h) Plan Amendments. The Company shall adopt such amendments to its
employee benefit plans and insurance policies as are necessary to effectuate the
provisions of this Agreement. If and to the extent any benefits under this
Paragraph 7 are not paid or payable or otherwise provided to the Executive or
his dependents or beneficiaries under any such plan or policy (whether due to
the terms of the plan or policy, the termination thereof, applicable law, or
otherwise), then the Company itself shall pay or provide for such benefits.

          8. Golden Parachute Gross-Up. If, in the written opinion of a Big 6
accounting firm engaged by either the Company or the Executive for this purpose
(at the Company’s expense), or if so alleged by the Internal Revenue Service,
the aggregate of the benefit payments under Paragraph 7 would cause the payment
of one or more of such benefits to constitute an “excess parachute payment” as
defined in Section 280G(b) of the Internal Revenue Code (“Code”), then the
Company will pay to the Executive an additional amount in cash (the “Gross-Up
Payment”) equal to the amount necessary to cause the net amount retained by the
Executive, after deduction of any (i) excise tax on the payments under
Paragraph 7, (ii) federal, state or local income tax on the Gross-Up Payment,
and (iii) excise tax on the Gross-Up Payment, to be equal to the aggregate
remuneration the Executive would have received under Section 7, excluding such
Gross-Up Payment (net of all federal, state and local excise and income taxes),
as if Sections 280G and 4999 of the Code (and any successor provisions thereto)
had not been enacted into law. The Gross-Up Payment provided for in this
Paragraph shall be made within ten (10) days after the termination of
Executive’s employment, provided however that if the amount of the payment
cannot be finally determined at the time, the Company shall pay to Executive an
estimate as determined in good faith by the Company of such payments (together
with interest at the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
(30th) day after the date of termination. Any dispute concerning the application
of this Paragraph shall be resolved pursuant to Paragraph 10, and if
Paragraph 11 applies, any reference in this Paragraph and to Paragraph 7 shall
also be deemed to include a reference to Paragraph 11 as well.

          9. Waiver of Other Severance Benefits. The benefits payable pursuant
to this Agreement are in lieu of any other severance benefits which may
otherwise be payable to the Executive upon termination of employment with the
Company, whether or not in connection with a Change in Control (including
without limitation, any benefits to which Executive might otherwise have been
entitled under any employment, change in control, or severance agreement or
other compensation or employee benefit plan to which the Company was a party or
which was assumed by the Company), except those benefits which are to be made
available to the Executive as required by applicable law.

7



--------------------------------------------------------------------------------



 



          10. Disputes. Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement shall, at the election and upon
written demand of either party, be finally determined and settled by binding
arbitration in the city of Fort Smith, Arkansas, using a single arbitrator, in
accordance with the Labor Arbitration rules and procedures of the American
Arbitration Association, and judgment upon the award may be entered in any court
having jurisdiction thereof. The arbitrator shall have the power to order
specific performance, mandamus, or other appropriate legal or equitable relief
to enforce the provisions of this Agreement. The Company shall pay all costs of
the arbitration and all reasonable attorney’s and accountant’s fees of the
Executive in connection therewith.

          11. Additional Payments Due to Dispute. Notwithstanding anything to
the contrary herein, and without limiting the Executive’s rights at law or in
equity, if the Company fails or refuses to timely pay to the Executive the
benefits due under Paragraphs 7 and/or 8 hereof, then the benefits under
Paragraph 7(a) shall be increased and the benefits under Paragraphs 7(c), 7(d),
and 7(g) shall each be continued by one additional day for each day of any such
failure or refusal of the Company to pay. In addition, any Gross-Up Payment due
under Paragraph 8 shall be increased to take into account any increased benefits
under this Paragraph.

          12. No Set-Off. There shall be no right of set-off or counterclaim in
respect of any claim, debt, or obligation against any payment to or benefit for
the Executive provided for in this Agreement.

          13. No Mitigation Obligation. The parties hereto expressly agree that
the payment of the benefits by the Company to the Executive in accordance with
the terms of this Agreement will be liquidated damages, and that the Executive
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise.

          14. Waiver of Rights. Executive hereby waives any rights against the
Company, including without limitation any rights under any employment, change in
control, or severance agreement; under any stock option or long-term incentive
plan or any other compensation or employee benefit plan.

          15. Non-disclosure of Proprietary Information, Surrender of Records;
Inventions and Patents.

          (a) Proprietary Information. Executive shall not during the term of
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment terminates), directly or indirectly use for his own
purpose or for the benefit of any person or entity other than Company, nor
otherwise disclose, any proprietary information, as defined below, to any
individual or entity, unless such disclosure has been authorized in writing by
the Company or is otherwise required by law. For purposes of this Agreement, the
term “proprietary information” shall include, but is not limited to: (a) the
name or address of any client or affiliate of Company or any information
concerning the transactions or relations of any client or affiliate of Company
with Company or any of its shareholders; (b) any information concerning any
product, service, methodology, analysis, presentation, technology or procedure
employed by Company but not generally known to its clients or competitors, or
under development by or being tested by Company but not at the time offered
generally to clients; (c) any information relating to Company’s computer
software, computer systems, pricing or marketing methods, capital structure,
operating results, borrowing arrangements or business plans; (d) any information
which is generally regarded as confidential or proprietary in any line of
business engaged in by Company;

8



--------------------------------------------------------------------------------



 



(e) any information contained in any of Company’s written or oral policies and
procedures or employee manuals; (f) any information belonging to clients or
affiliates of Company which Company has agreed to hold in confidence; (g) any
inventions, innovations or improvements covered by subsection 15(c) below;
(h) any other information which Company has reasonably determined to be
confidential or proprietary; and (i) all written, graphic, electronic and other
material relating to any of the foregoing. Information that is not novel or
copyrighted or patented may nonetheless be proprietary information. Proprietary
information, however, shall not include any information that is or becomes
generally known to the industries in which Company competes through sources
independent of Company or Executive or through authorized publication by Company
to persons other than Company’s employees.

          (b) Confidentiality and Surrender of Records. Executive shall not
during the term of employment or at any time thereafter (irrespective of the
circumstances under which Executive’s employment terminates), except as required
by law, directly or indirectly give or disclose any “confidential records” (as
hereinafter defined) to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the ordinary course and scope
of such individual’s or entity’s employment or retention by Company, nor shall
he use or retain any of the same following termination of his employment.
Executive shall promptly return to Company all “confidential records” upon the
termination of Executive’s employment with Company. For purposes hereof,
“confidential records” means all correspondence, memoranda, files, analyses,
studies, reports, notes, documents, manuals, books, lists, financial, operating
or marketing records, computer software, magnetic tape, or electronic or other
media or equipment of any kind which may be in Executive’s possession or under
his control or accessible to him which contain any proprietary information as
defined in subsection 15(a) above. All confidential records shall be and remain
the sole property of Company during the term of employment and thereafter.

          (c) Inventions, Patents, and Copyrights. All inventions, innovations
or improvements in Company’s method of conducting its business (including
policies, procedures, products, improvements, software, ideas and discoveries,
whether or not patentable or copyrightable) conceived or made by Executive,
either alone or jointly with others, during the term of employment belong to
Company. Executive will promptly disclose in writing such inventions,
innovations or improvements to Company and perform all actions reasonably
requested by Company to establish and confirm such ownership by Company,
including, but not limited to, cooperating with and assisting Company in
obtaining patents and copyrights for Company in the United States and in foreign
countries. Any patent or copyright application filed by Executive within a year
after termination of his employment hereunder shall be presumed to relate to an
invention or work of authorship which was made during the term of employment
unless Executive can provide conclusive evidence to the contrary.

          16. Successors; Binding Agreement.

          (a) This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Company or by any merger or consolidation where
the Company is not the surviving corporation, or upon any transfer of all or
substantially all of the Company’s assets, or any other Change in Control. The
Company shall require any purchaser, assign, surviving corporation or successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to the Executive,
expressly to assume

9



--------------------------------------------------------------------------------



 



and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any purchaser, assign, surviving corporation or successor to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by
purchase, merger, consolidation, reorganization, transfer of all or
substantially all of the business or assets of the Company, or otherwise (and
such purchaser, assign, surviving corporation or successor shall thereafter be
deemed the “Company” for the purposes of this Agreement), but this Agreement
shall not otherwise be assignable, transferable or delegable by the Company.

          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in this Section 16. Without limiting the generality of the foregoing,
the Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, or otherwise subject to anticipation, alienation, sale, encumbrance,
charge, hypothecation, or set-off in respect of any claim, debt, or obligation,
or to execution, attachment, levy or similar process, or assignment by operation
of law, other than by a transfer by his will or by the laws of descent and
distribution. Any attempt, voluntarily or involuntarily, to effect any action
prohibited by this Paragraph shall be null, void, and of no effect.

          17. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, or other similar
means of communication, as follows:

          (a) If to the Company, addressed to its principal executive offices to
the attention of its Secretary;

          (b) If to the Executive, to him at the address set forth below under
the Executive’s signature, or at any such other address as either party shall
have specified by notice in writing to the other.

          18. Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Executive and by
a duly authorized representative of the Company. By an instrument in writing
similarly executed, either party may waive compliance by the other party with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

10



--------------------------------------------------------------------------------



 



          19. Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto. The parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement.

          20. Severability; Enforcement. If any provision of this Agreement, or
the application thereof to any person, place, or circumstance shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.

          21. Indemnification. The Company shall indemnify, defend, and hold the
Executive harmless from and against any liability, damages, costs, or expenses
(including attorney’s fees) in connection with any claim, cause of action,
investigation, litigation, or proceeding involving him by reason of his having
been an officer, director, employee, or agent of the Company, unless it is
judicially determined, in a final, nonappealable order that the Executive was
guilty of gross negligence or willful misconduct. The Company also agrees to
maintain adequate directors and officers liability insurance for the benefit of
Executive for the term of this Agreement and for at least three years,
thereafter, to the extent such insurance is reasonably available and provided to
all executives of the Company.

          22. ERISA. This Agreement is pursuant to the Company’s Severance Plan
for Executives (the “Plan”) which is unfunded and maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The Plan constitutes an employee
welfare benefit plan (“Welfare Plan”) within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Any
payments pursuant to this Agreement which could cause the Plan not to constitute
a Welfare Plan shall be deemed instead to be made pursuant to a separate
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA as
to which the applicable portions of the document constituting the Plan shall be
deemed to be incorporated by reference. None of the benefits hereunder may be
assigned in any way.

          23. Governing Law. This Agreement shall be interpreted, administered
and enforced in accordance with the law of the State of Arkansas, except to the
extent pre-empted by Federal law.

          The parties have duly executed this Agreement to be effective as of
the date first written above.

11



--------------------------------------------------------------------------------



 



         
BEVERLY ENTERPRISES, INC.
  EXECUTIVE

       
By:
       

       

  William R. Floyd   Cindy Susienka

  Chairman and Chief Executive Officer    

12